 



Exhibit 10.1
TERMINATION OF SUBSCRIPTION AGREEMENT
          This Termination of Subscription Agreement (this “Termination”) is
effective as of the 16th day of November 2005 between Sangamo BioSciences, Inc.
(the “Company”) and Michael C. Wood (“Wood”).
RECITALS:
          The Company and Wood previously entered into a Subscription Agreement,
dated November 10, 2005 (the “Subscription Agreement”), pursuant to which the
Company agreed to sell and Wood agreed to buy shares of common stock of the
Company, subject to certain closing conditions. Subsequent to the execution of
the Subscription Agreement and prior to the satisfaction of the closing
conditions of the Subscription Agreement, the Nasdaq staff determined and
advised the Company that the proposed sale pursuant to the Subscription
Agreement should be combined with the sales to the investors pursuant to the
Placement Agency Agreement, dated November 10, 2005, among the Company, JMP
Securities, Piper Jaffray & Co. and Leerink Swann & Company (the “Placement
Agency Agreement”) and consequently the Company would be required under the
Nasdaq Marketplace Rules to obtain prior shareholder approval. The Company and
Wood believe it is in the best interest of the Company to immediately terminate
the Subscription Agreement on the terms and conditions set forth below.
          NOW, THEREFORE, the Company and Wood hereby agree as follows:
          1.     The Subscription Agreement is hereby terminated effective as of
date hereof and prior to the closing of the sale of shares pursuant to the
Placement Agency Agreement, and the parties hereto shall have no further rights
or obligations under the Subscription Agreement from and after said time and
date.
          2.     This Termination shall be construed and governed by the laws of
the State of California.
[Followed by Signature Page]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Termination
the day and year first written above.

          SANGAMO BIOSCIENCES, INC.
    By:   /s/ Edward O. Lanphier           Edward O. Lanphier        Chief
Executive Officer       

          MICHAEL C. WOOD
    /s/ Michael C. Wood                        

 